DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    204
    599
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election of Group I (apparatus) Claims 1-11 WITH TRAVERSE in the reply filed on the REMARKS section on page 18 of the response filed on 01/17/2020  is acknowledged. 
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (group II, method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2020.
Applicant's election with traverse of Apparatus claims Group I, claims 1-11 in the reply filed on 01/17/2020  is acknowledged.  The traversal is on the ground(s) that the alleged process of fabrication is not materially different and are related in subject matter from the device is unpersuasive since the apparatus claims require addition structural features that is not required in the instant method. This is  further evidenced by the amendment to the particular trapezoid and parallel configuration of group I apparatus claims in the response of 02/02/2021 thereby established a difference consideration to the manufacture limitations of the inventions between method and apparatus .  This is not found persuasive since there is a serious search burden has been established by the difference in scope of search between B01F and B01J as previous identified in the restriction made 11/24/2015.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are taken up for examination.
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected with traverse in the reply filed on 01/17/2020.
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-11 are allowed.  The novel structural features of the apparatus claims are not required in the instant method claims. The withdrawn method claims 12- 10 remain presented in the application and thereby does not place the application in full condition for allowance.  If claims 12-20 are cancelled the application and its claims will be in full condition for allowance. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774